           Case 1:20-cv-05252-JMF Document 28 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSEPH PIACENTILE, M.D., J.D.,                                         :
                                                                       :
                                    Plaintiff,                         :      20-CV-5252 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
JEREMY TROXEL, ESQ. et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On November 20, 2020, Defendants moved to compel arbitration. See ECF No. 20. One

week later, Plaintiff filed a letter motion seeking “discovery in aid of arbitration or to preserve

the status quo while the Court decides the proper forum.” ECF No. 26, at 1. Upon review of gth

parties’ submissions, the Court concludes that there is no merit to Plaintiff’s letter motion, which

fails to explain how the discovery is anything other than run-of-the-mill discovery in connection

with Plaintiff’s contract-based claims and why immediate discovery is necessary to preserve the

status quo. To the extent that this Court is the proper forum, therefore, Plaintiff fails to make the

showing of “good cause” required for expedited discovery. Digital Sin, Inc. v. Does 1-27, No.

12-CV-3873 (JMF), 2012 WL 2036035, at *3 (S.D.N.Y. June 6, 2012) (citing cases). And to the

extent that arbitration is the proper forum, he fails to demonstrate the “extraordinary

circumstances” required for discovery in aid of arbitration. McIntire v. China MediaExpress

Holdings, Inc., 252 F. Supp. 3d 328, 330-31 (S.D.N.Y. 2017) (citing cases).

        Accordingly, Plaintiff’s letter motion for discovery (or for a pre-motion discovery

conference) is DENIED. That said, the Court will hold a telephone conference on December 8,
          Case 1:20-cv-05252-JMF Document 28 Filed 12/02/20 Page 2 of 2




2020, at 3:00 p.m., to address whether there is a need for further briefing on Defendants’ motion

to compel arbitration or whether that motion can and should be granted immediately as

unopposed. Plaintiff’s letter motion strongly suggests that he agrees the instant dispute is subject

to arbitration. If so, it would be in all parties’ interests to avoid the expense and delay involved

in further briefing and motion practice and to proceed forthwith to arbitration (where, among

other things, Plaintiff could promptly seek the discovery he purportedly needs). Counsel shall

confer on these issues in advance of the conference. If there is agreement in advance of the

conference that the Court should grant the motion as unopposed, counsel may submit a joint

letter or stipulation to that effect and there would be no need for the conference.

       To access the conference, counsel should call 888-363-4749 and use access code

5421540#. Members of the press and public may call the same number, but will not be permitted

to speak during the conference. The parties are reminded to follow the procedures for

teleconferences described in the Court's Emergency Individual Rules and Practices in Light of

COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman. Among other

things, those procedures require counsel to provide advance notice of who will participate in the

conference and the telephone numbers they will use to participate.

       The Clerk of Court is directed to terminate ECF No. 26.


       SO ORDERED.

Dated: December 2, 2020                               __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
